DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 07/13. Claims 1-4 and 6 have been amended. No additional claims have been added. Claim 5 has been cancelled. Claims 1-4 and 6 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 1-4 and 6 filed on 07/13. The cancellation of the terms in question have been fully accepted, thus the drawing objections set forth in the previous office action are withdrawn. 
The amendments to claims 2 and 4-6 are considered to have addressed the objections previously submitted, and as such the claim objections set forth in the previous office action pertaining to claims are withdrawn. 
The amendments to claims 3 and 4 are considered to have addressed the 112(b) rejection previously submitted, and as such the claim rejection set forth in the previous office action pertaining to claims are withdrawn. 
The applicant’s amendments to claims 1 and 3 are sufficient to overcome the rejection of claims, based upon the U.S.C. 35 102(a)(1) rejection of the claims in view of Hirose (US Patent No. 7020306). Therefore, the rejection from the previous office action has been withdrawn. 


Response to Arguments
The applicant’s arguments, see pages 6-8 , filed 07/13 with respect to the rejection of claims 1 and 3 under U.S.C. 35 102(a)(1) in view of Hirose (US Patent No. 7020306) being unsustainable due to amendments to claim 1 have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. Further, applicant’s amendments and arguments provide support that the amended claims overcome the teachings of Yamada et al. (US Patent 7578886) presented in the previous office action. 

Reasons for Allowance
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Hirose teaches
A detection method for a polishing pad of a chemical mechanical polishing device, and particularly a method for detecting a surface of a polishing pad dynamically, wherein the chemical mechanical polishing device ([0060]: a CMP polishing device) has a polishing pad disposed on a base (turntable 2) and a polishing 5liquid layer covering the surface of the polishing pad, and the detection method comprises following steps: 
rotating the base (turntable 2) to drive the polishing pad (pad 1) to pivot (column 5 lines 27-35: A CMP polishing device is formed with a structure that is widely known in the art. A polishing pad 1 is mounted on a rotating polishing turntable 2. On the polishing pad 1, a wafer chuck 3 and a conditioner 4 for correcting pad deterioration are rotated independently and placed in contact with the pad 1 with a predetermined pressure); 
injecting a gas (compressed gas 16) from above the polishing liquid layer (slurry 5) toward the surface of the polishing pad (pad 1), so that an isolation region isolated by the gas (compressed gas 16) to expose the polishing pad (pad 1) is 10formed on the polishing liquid layer (slurry 5; column 7 lines 45-59: FIG. 5 shows a white light source (halogen lamp) or laser light source 11, a beam splitter 13, an objective lens 14, an focusing lens 12, a detector 10, and a gas blower nozzle 15. The figure also shows a slurry 5, which is a polishing fluid, and a compressed gas 16 blown out from the gas blower nozzle 15.
The light from the light source 11 passes through the beam splitter 13 and changes direction. It then passes through the objective lens 14 and illuminates the surface of the pad 1. The light reflected from the pad 1 passes through the objective lens 14 and is imaged in the detector 10); and 

    PNG
    media_image1.png
    434
    673
    media_image1.png
    Greyscale

detecting a surface area on the polishing pad (pad 1) exposed by the isolation region, 
wherein the chemical mechanical polishing device ([0060]: a CMP polishing device) comprises a detecting device (see at least elements 10, 11, 12, 14, 15, 16 and 19) for detecting the surface area on the polishing pad (pad 1) being exposed by the isolation region, and the detecting device has an isolator (see at least elements 11 and 16) comprising:
a first gas nozzle (gas blower nozzle 15) for injecting the gas (compressed gas 16) toward a central portion of the surface area on the polishing pad (pad 1) being exposed by the isolation region. 
Hirose, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the isolator further comprising “a second gas nozzle for injecting a second portion of the gas toward an outer portion of the surface area” on the polishing pad being exposed by the isolation region to form “a gas wall for blocking a portion of the polishing liquid layer that is isolated by the first portion of the gas flowing back to the central portion of the surface area.”  Hirose and Yamada do not anticipate the single source of gas, as Yamada focuses on using different sources through different nozzles. Further, the configuration Yamada teaches a plurality is for drying an entire pad, as opposed to a pair of nozzles to be used in concert to isolate a region on the polishing pad for detection. As the first nozzle and second nozzle are tasked with different operations within the claimed apparatus, a second nozzle would not be an obvious result from a duplication of parts. 
Claim 2 is allowed as being dependent on claim 1. 


In regards to claim 3, Hirose teaches
A detection apparatus for a polishing pad of a chemical mechanical polishing device, comprising at least: 
a chemical mechanical polishing device ([0060]: a CMP polishing device) comprising a polishing pad (pad 1), a polishing liquid layer (slurry 5), and a base (turntable 2), wherein the polishing pad (pad 1) is positioned and covered on the base (turntable 2), and the -7-File: 102490usf polishing liquid layer (slurry 5) covers a surface of the polishing pad (pad 1); and 
a detecting device (see at least elements 10, 11, 12, 14, 15, 16 and 19) comprising an isolator (see at least elements 11 and 16) for generating an isolation region (see annotated drawing) on the polishing liquid layer (slurry 5) by injecting a gas (column 7 lines 64-67: The presence of the slurry 5 on the pad surface will obstruct detection. To prevent this, the gas blower nozzle 15 is used to temporarily remove the slurry 5 from the illuminated region by blowing gas) to expose the polishing pad (pad 1) and a detector (detector 10) for detecting a surface area on the polishing pad (pad 1) being exposed by the isolation region (column 5 lines 55-58: and means for processing evaluating the surface condition of the polishing pad based on an optical information signal detected by the detector),
wherein the isolator (see at least elements 11 and 16) comprises:
a first gas nozzle (gas blower nozzle 15) for injecting a first portion of the gas (compressed gas 16) toward a central portion of the surface of the polishing pad (polishing pad 1) being exposed by the isolation region.

    PNG
    media_image1.png
    434
    673
    media_image1.png
    Greyscale

Hirose, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the isolator further comprising “a second gas nozzle for injecting a second portion of the gas toward an outer portion of the surface area” on the polishing pad being exposed by the isolation region to form “a gas wall for blocking a portion of the polishing liquid layer that is isolated by the first portion of the gas flowing back to the central portion of the surface area.”  Hirose and Yamada do not anticipate the single source of gas, as Yamada focuses on using different sources through different nozzles. Further, the configuration Yamada teaches a plurality is for drying an entire pad, as opposed to a pair of nozzles to be used in concert to isolate a region on the polishing pad for detection. As the first nozzle and second nozzle are tasked with different operations within the claimed apparatus, a second nozzle would not be an obvious result from a duplication of parts. 
Claims 4 and 6 are allowed as being dependent on claim 3. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al.  (US PG Pub No. 20210098261) teaches a cleaning method includes supplying, to a substrate by a dual nozzle, a first chemical liquid and a first spray, the first spray including a first liquid dissolving the first chemical liquid, and moving the dual nozzle in a first direction. The dual nozzle comprises a first nozzle and a second nozzle, the first nozzle supplies the first spray to the substrate and the second nozzle supplies the first chemical liquid to the substrate while the dual nozzle moves in the first direction, but it fails to teach the using of the dual nozzles for providing a detection region on the polishing pad. 
	Wang et al. (US Patent No. 11298798) teaches a polishing delivery apparatus, configured to provide slurry and rinse agent to a polishing pad, includes a delivery arm, at least one first nozzle, and at least one second nozzle. However, Wang doesn’t teach the use of two nozzles for gas injection, but slurry and rinsing agents. 
	Wu et al. (US PG Pub No. 20200376522) teaches a method of cleaning for a chemical mechanical polishing system including directing a gas that includes steam from an orifice onto a component in the polishing system while the component is spaced away from a polishing pad of the polishing system to clean the component, and moving the component into contact with the polishing pad. However, the gas is used for cleaning, and is a fluid cleaning agent that adds substance to the polishing pad, which would interfere with accurate detection of the polishing pad surface condition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723